Name: Council Decision (CFSP) 2015/901 of 11 June 2015 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO)
 Type: Decision
 Subject Matter: EU finance;  politics and public safety;  Europe;  political framework;  European construction
 Date Published: 2015-06-12

 12.6.2015 EN Official Journal of the European Union L 147/21 COUNCIL DECISION (CFSP) 2015/901 of 11 June 2015 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (1) (EULEX KOSOVO) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (2). (2) On 12 June 2014, the Council adopted Decision 2014/349/CFSP (3) which amended Joint Action 2008/124/CFSP and extended it until 14 June 2016. (3) On 29 September 2014, the Council adopted Decision 2014/685/CFSP (4) amending Joint Action 2008/124/CFSP, providing a financial reference amount for the period from 15 October 2014 until 14 June 2015. (4) Joint Action 2008/124/CFSP should be amended to provide a new financial reference amount intended to cover the period from 15 June 2015 until 14 June 2016. (5) EULEX Kosovo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty. (6) Joint Action 2008/124/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The final subparagraph of Article 16(1) of Joint Action 2008/124/CFSP is replaced by the following: The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 June 2015 until 14 June 2016 shall be EUR 77 000 000. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 11 June 2015. For the Council The President A. MATÃ ªSS (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (2) Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 42, 16.2.2008, p. 92). (3) Council Decision 2014/349/CFSP of 12 June 2014 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 174, 13.6.2014, p. 42). (4) Council Decision 2014/685/CFSP of 29 September 2014 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 284, 30.9.2014, p. 51).